Title: To James Madison from John Dawson, 14 March 1790
From: Dawson, John
To: Madison, James


Dear Sir!Richmond March 14. 90
I am now to acknowledge with many thanks your favour of the 31 January. The hope of collecting some thing worthy communicating has prevented my writing earlier but I fear shoud I let this rule govern there woud be an end to our correspondence; sure I am I shoud not hear from you as often as I wish.
I[n] this place where most persons are dealers in public securities your plan for a discrimination in them has been generally disapprovd of as might be expected. What is the general opinion in the State I will not pretend to say—but my own is that the difficulties attending the business form the greatest objection, and that Justice is in your favour.
For several weeks we have been in daily expectation of hearing of the death of our friend Grayson. I still hope he will recover for shoud he not I know not who we shoud appoint willing to serve, and who woud meet with the approbation of the Legislature.
We have appointed G. Nicholas attory. of Keny. in the place of Innes who has accepted of his appointment from the President.
Some time ago, at the request of the executive I forwarded by a Mr. Anderson a chart of Potowmac, and some papers for Colo Davis. I have not been inform’d of their arrival, am anxious about it, & woud be glad to hear from you whether or not they have come to hand. With much respect & esteem I am, Your friend & Sert
J Dawson
